Exhibit (10)q

AGREEMENT

This Agreement (“Agreement”) is made and entered into between Steven R.
Kalmanson (“Mr. Kalmanson“) and

Kimberly-Clark Corporation (“K-C”).

1. SEVERANCE. Mr. Kalmanson and Kimberly-Clark Worldwide, Inc. (“KCW”) have
agreed to end their employment relationship in a manner such that Mr. Kalmanson
will remain on KCW’s payroll as an employee and perform full-time services as an
Executive Vice President through June 30, 2008, and thereafter, Mr. Kalmanson
will remain on KCW’s payroll at 50 percent of his prior salary and bonus under
the terms of the Executive Officer Achievement Award Program (“EOAAP”), and will
continue to perform services as a part-time employee at a level that is 50
percent of the level of service performed previously by Mr. Kalmanson, through
his retirement from KCW on December 31, 2008.

 

  (a) Mr. Kalmanson will continue to report to Thomas J. Falk (“Mr. Falk”),
Chief Executive Officer, through the end of the employment relationship.

 

  (b) Mr. Kalmanson will cooperate with and assist in an orderly transition of
his duties, as requested by Mr. Falk or his designee(s).

 

  (c) If requested, Mr. Kalmanson may be called upon to perform other services
similar in nature to those he performed prior to March 2008.

 

  (d) Mr. Kalmanson shall devote his attention and best efforts to the
satisfactory performance of the work assigned to him.

 

  (e) Mr. Kalmanson will comply with K-C rules and policies, including, without
limitation, the K-C Code of Conduct.

 

  (f) Mr. Kalmanson will resign as an officer and director of K-C and all
subsidiaries and affiliated companies for which he is an officer or director as
requested by K-C and take all other actions to transfer any interest he may
have, in any subsidiaries and affiliated companies.

2. CONSIDERATION. In consideration of his decision to enter into this Agreement,
along with other good and valuable consideration, K-C will provide Mr. Kalmanson
with the following:

 

  (a) Mr. Kalmanson shall remain an employee of KCW, receiving full-time pay and
all benefits to which he may otherwise be entitled, through June 30, 2008, and
thereafter, receiving 50 percent of his prior salary and EOAAP bonus through
December 31, 2008.

 

  (b)

Mr. Kalmanson will be offered a “Reaffirmation Agreement” at the end of the
employment period. The form of the Reaffirmation Agreement is attached as
Exhibit A. As a condition of receiving any severance benefit Mr. Kalmanson shall
execute and deliver the Reaffirmation Agreement to K-C within the time specified
in the Reaffirmation Agreement. Upon his retirement, and provided he timely



--------------------------------------------------------------------------------

 

signs and returns the Reaffirmation Agreement and does not revoke it in
accordance with its terms, K-C will provide Mr. Kalmanson the following
severance benefits:

 

  (i) An unreduced pension benefit payable in any form permitted under the
Kimberly-Clark Corporation Pension Plan commencing as of Mr. Kalmanson’s
retirement date.

 

  (ii) A lump sum cash payment of $10,000 from the Company payable as soon as
administratively feasible after Mr. Kalmanson’s retirement date.

 

  (iii) Mr. Kalmanson will be offered COBRA medical continuation coverage under
Mr. Kalmanson’s current medical plan and will receive up to the first six
(6) months of such coverage without payment of the applicable premium if he
elects coverage. If Mr. Kalmanson is eligible for COBRA medical coverage beyond
six (6) months, Mr. Kalmanson must pay the applicable premiums for further
coverage.

 

  (iv) Mr. Kalmanson will be eligible for a prorated portion of any year 2008
award he would otherwise be provided under the terms of the EOAAP. Any award
provided to Mr. Kalmanson under EOAAP will be prorated and paid according to the
terms of the EOAAP program.

 

  (v) Executive outplacement services provided by the firm Right Management and
in a manner determined solely by

       K-C for a period of six months beginning in January 2009.

 

  (vi) Employee Assistance Program (EAP) services provided by K-C’s current EAP
provider for a period of three (3) months beginning in January 2009.

 

  (c) Mr. Kalmanson will be engaged at the end of the employment period to
provide consulting services to K-C as a consultant and perform such other work
as requested from time to time by Kimberly-Clark Corporation’s Chief Executive
Officer pursuant to the terms of the attached Agreement. The services shall be
performed solely by Mr. Kalmanson. As a condition of receiving any payout
pursuant to these agreements, Mr. Kalmanson shall execute and deliver the
Consulting Agreement to K-C within the time specified in the Consulting
Agreement. The Consulting Agreement is attached as Exhibit B.

Tax withholdings may be applied to the above payments as determined by K-C in
its sole discretion. All above payments will be made as soon as administratively
feasible after the payment date under the applicable plan or policy, but such
payments will not be payable any earlier than the last date of Mr. Kalmanson’s
employment or the date this Agreement becomes binding and effective pursuant to
Paragraph 14 below, whichever is later.

 

2



--------------------------------------------------------------------------------

3. VACATION PAY. Whether or not Mr. Kalmanson executes this Agreement, he will
be paid for any unused vacation due to him according to the K-C vacation policy,
which is described in the “Time Off” benefits booklet.

4. SEVERANCE PAY PLAN. Mr. Kalmanson agrees and understands that the
consideration described in Paragraph 2(b) of this Agreement is provided through
KCC’s Global Business Plan Severance Pay Plan (the “Plan”), which also requires
the execution of this Agreement as a condition to the payment of benefits under
the Plan.

5. FULL AND FINAL RELEASE. In consideration of the payments being provided to
him above, Mr. Kalmanson, for himself, his attorneys, heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges KCW, K-C, all subsidiary and/or affiliated companies, as well as its
and their successors, assigns, officers, owners, directors, agents,
representatives, attorneys, and employees (all of whom are referred to
throughout this Agreement as “KCC”), of and from all claims, demands, actions,
causes of action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of actions or omissions occurring through the effective
date of this Agreement. Specifically included in this waiver and release are,
among other things, any and all claims of alleged employment discrimination,
either as a result of the separation of Mr. Kalmanson’s employment or otherwise,
any claims under any KCC severance pay plan, under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Worker Adjustment and Retraining Notification (WARN) Act,
the Uniformed Services Employment and Reemployment Rights Act (USERRA), any
other federal, state or local statute, rule, ordinance, or regulation, as well
as any claims for alleged wrongful discharge, negligent or intentional
infliction of emotional distress, breach of contract, fraud, defamation, or any
other unlawful behavior, the existence of which is specifically denied by KCC.
Nothing in this Agreement, however, is intended to waive Mr. Kalmanson’s
entitlement to vested benefits under any pension, 401(k) plan or other benefit
plan provided by KCC. Finally, the above release does not waive claims that
Mr. Kalmanson could make, if available, for unemployment or workers’
compensation and also excludes any other claim which cannot be released by
private agreement.

6. NO CLAIMS. Mr. Kalmanson represents that he has not filed, nor assigned to
others the right to file, nor are there currently pending, any complaints,
charges or lawsuits against KCC with any governmental agency or any court,
including any such complaints, charges or lawsuits for actions or omissions
covered by the release in Paragraph 5 above.

7. NON-DISPARAGEMENT. Mr. Kalmanson agrees that he has not and will not make
statements to clients, customers and suppliers of KCC or to other members of the
public that are in any way disparaging or negative towards KCC, KCC’s products
or services, or KCC’s board, representatives or employees. K-C agrees that any
requests for information or requests for references regarding Mr. Kalmanson that
are forwarded to Mr. Thomas J. Falk will be answered such that Mr. Falk’s
references about Mr. Kalmanson shall not disparage in any way Mr. Kalmanson or
his performance during his employment with K-C.

8. NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreement shall not be
construed as an admission by KCC of any liability or acts of wrongdoing or
discrimination, nor shall it be considered to be evidence of such liability,
wrongdoing, or discrimination.

 

3



--------------------------------------------------------------------------------

9. TERMINATION OF EMPLOYMENT RELATIONSHIP. Except as set forth above,
Mr. Kalmanson and KCC agree as a matter of intent that, except for vested
benefits under any pension, 401(k) plan or other benefit plan provided by KCC
unless otherwise provided, this Agreement terminates all aspects of the
employment relationship between them. Mr. Kalmanson therefore acknowledges that
he does not and will not seek reinstatement, future employment, or return to
active employee status with KCC or any subsidiary or affiliated companies for
one year from the last date of Mr. Kalmanson’s employment or the date this
Agreement becomes binding and effective pursuant to Paragraph 14 below,
whichever is later. Mr. Kalmanson further acknowledges that KCC shall not be
under any obligations whatsoever to consider him for reinstatement, employment,
re-employment, or other similar status at any time. This provision will not
preclude Mr. Kalmanson from contracting with KCC, either on behalf of another
company that has employed him or for Maxair, Inc. a company he owns. It also
will not preclude KCC in the future from considering Mr. Kalmanson for a
position, either upon request or otherwise, although KCC cannot be compelled to
consider or provide Mr. Kalmanson for or with any position at any time.

10. GOVERNING LAW. This Agreement shall be interpreted under the laws of the
State of Florida.

11. SEVERABILITY. The provisions of this Agreement are severable, and if any
part of this Agreement is found by a court of law to be unenforceable, the
remainder of the Agreement will continue to be valid and effective.

12. SOLE AND ENTIRE AGREEMENT. This Agreement sets forth the entire agreement
between the parties. Any prior agreements between or directly involving the
parties to the Agreement are superseded by the terms of this Agreement and thus
are rendered null and void. However, any noncompetition, confidentiality,
nonsolicitation and/or assignment of business ideas agreements or any prior
agreements between the parties related to inventions, business ideas, and
confidentiality of corporate information remain intact, including, but not
limited to, those attached as Exhibit C.

13. NO OTHER PROMISES. Mr. Kalmanson affirms that the only consideration for his
signing this Agreement is that set forth in Paragraph 2, that no other promise
or agreement of any kind has been made to or with him by any person or entity to
cause him to execute this document, and that he fully understands the meaning
and intent of this Agreement, including but not limited to, its final and
binding effect.

14. ADVICE OF COUNSEL. Mr. Kalmanson acknowledges that he has been advised by
KCC to consult with an attorney in regard to this matter, and that he has
consulted with an attorney of his choosing. He further acknowledges that he has
been given twenty-one (21) days from the time that he receives this Agreement to
consider whether to sign it. If Mr. Kalmanson has signed this Agreement before
the end of this twenty-one (21) day period, it is because he freely choses to do
so after carefully considering its terms. Finally, Mr. Kalmanson shall have
seven (7) days from the date he signs this Agreement to change his mind and
revoke the Agreement. If Mr. Kalmanson does not revoke this Agreement within
seven (7) days of his

 

4



--------------------------------------------------------------------------------

signing, this Agreement will become final and binding on the day following such
seven (7) day period. If Mr. Kalmanson elects not to sign this Agreement within
twenty-one (21) days from the time that he receives this Agreement, this
Agreement shall expire automatically.

15. LEGALLY BINDING AGREEMENT. Mr. Kalmanson understands and acknowledges:
(1) that this is a legally binding release; (2) that by signing this Agreement,
he is hereafter barred from instituting claims against KCC in the manner and to
the extent set forth in Paragraph 5 and Paragraph 6 above; and (3) that this
Agreement is final and binding.

16. ACKNOWLEDGEMENTS.

(a) Mr. Kalmanson acknowledges, understands and agrees that he has been notified
of his rights under the Family and Medical Leave Act (FMLA) and state leave
laws. Mr. Kalmanson further acknowledges, understands and agrees that he has not
been denied any leave requested under the FMLA or applicable state leave laws
and that, to the extent applicable, he has been returned to his job, or an
equivalent position, following any FMLA or state leave taken pursuant to the
FMLA or state laws. Mr. Kalmanson further acknowledges, understands and agrees
that the notification of his rights under the FMLA and state leave laws were
made available to him in the workplace.

(b) Mr. Kalmanson acknowledges, understands and agrees that it is his obligation
to make a timely report, in accordance with the procedures in place at the KCC
facility where he worked, of any work related injury or illness. Mr. Kalmanson
further acknowledges, understands and agrees that he has reported to KCC
management personnel any work related injury or illness that occurred up to and
including Mr. Kalmanson’s last day of employment.

(c) Mr. Kalmanson acknowledges that he has no knowledge of any actions or
inactions by KCC that he believes could possibly constitute a basis for a
claimed violation of any federal, state, or local law, any common law or any
rule promulgated by an administrative body.

 

Date:   March 14, 2008    

/s/ Steven R. Kalmanson

        Steven R. Kalmanson         For: Kimberly-Clark Corporation   Date:  
March 17, 2008    

/s/ Thomas J. Falk

        Thomas J. Falk         Chief Executive Officer  

 

5



--------------------------------------------------------------------------------

Exhibit A

Reaffirmation Agreement

This Reaffirmation Agreement represents the understanding between Steven R.
Kalmanson (“Mr. Kalmanson“) and

Kimberly-Clark Corporation (“K-C”) pursuant to the Agreement (“the Agreement”),
which was executed by K-C and Mr. Kalmanson on the          day of
                                , 2008.

By signing, Mr. Kalmanson agrees that in exchange for the following severance
benefits, he is reaffirming the Agreement in its entirety, including, but not
limited to the full and final release set forth in the Agreement:

 

  (a) An unreduced pension benefit payable in any form permitted under the
Kimberly-Clark Corporation Pension Plan commencing as of Mr. Kalmanson’s
retirement date.

 

  (b) A lump sum cash payment of $10,000 from the Company payable as soon as
administratively feasible after Mr. Kalmanson’s retirement date.

 

  (c) Mr. Kalmanson will be offered COBRA medical continuation coverage under
Mr. Kalmanson’s current medical plan and will receive up to the first six
(6) months of such coverage without payment of the applicable premium if he
elects coverage. If Mr. Kalmanson is eligible for COBRA medical coverage beyond
six (6) months, Mr. Kalmanson must pay the applicable premiums for further
coverage.

 

  (d) Mr. Kalmanson will be eligible for a prorated portion of any year 2008
award he would otherwise be provided under the terms of the Executive Officer
Achievement Award Program (“EOAAP”). Any award provided to Mr. Kalmanson under
EOAAP will be prorated and paid according to the terms of the EOAAP program.

 

  (e) Executive outplacement services provided by the firm Right Management and
in a manner determined solely by

       K-C for a period of six months beginning in January 2009.

 

  (f) Employee Assistance Program (EAP) services provided by K-C’s current EAP
provider for a period of three (3) months beginning in January 2009.

 

  (g) Mr. Kalmanson will be engaged at the end of the employment period to
provide consulting services to K-C as a consultant and perform such other work
as requested from time to time by Mr. Falk. The services shall be performed
solely by Mr. Kalmanson. As a condition of receiving any payout pursuant to this
item, Mr. Kalmanson shall execute and deliver the Consulting Agreement to K-C
within the time specified in this Reaffirmation Agreement. This Consulting
Agreement is attached as Exhibit A.

FULL AND FINAL RELEASE. In consideration of the payments being provided to him
above, Mr. Kalmanson, for himself, his attorneys, heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges K-C, all subsidiary and/or affiliated companies, Kimberly-Clark
Worldwide, Inc., as well as its and their successors, assigns, officers, owners,
directors, agents, representatives, attorneys, and employees (all of whom are
collectively referred to throughout this Reaffirmation Agreement as “KCC”), of
and from all claims, demands, actions, causes of action, suits, damages, losses,
and expenses, of any and every nature whatsoever, as a result of actions or
omissions occurring through the effective date



--------------------------------------------------------------------------------

of this Reaffirmation Agreement. Specifically included in this waiver and
release are, among other things, any and all claims of alleged employment
discrimination, either as a result of the separation of Mr. Kalmanson’s
employment or otherwise, any claims under any KCC severance pay plan, under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Worker Adjustment and Retraining
Notification (WARN) Act, the Uniformed Services Employment and Reemployment
Rights Act (USERRA), any other federal, state or local statute, rule, ordinance,
or regulation, as well as any claims for alleged wrongful discharge, negligent
or intentional infliction of emotional distress, breach of contract, fraud,
defamation, or any other unlawful behavior, the existence of which is
specifically denied by KCC. Nothing in this Reaffirmation Agreement, however, is
intended to waive Mr. Kalmanson’s entitlement to vested benefits under any
pension, 401(k) plan or other benefit plan provided by KCC. Finally, the above
release does not waive claims that Mr. Kalmanson could make, if available, for
unemployment or workers’ compensation and also excludes any other claim which
cannot be released by private agreement.

ADVICE OF COUNSEL. Mr. Kalmanson acknowledges that he has been advised by KCC to
consult with an attorney in regard to this matter, and that he has consulted
with an attorney of his choosing. He further acknowledges that he has been given
twenty-one (21) days from December 18, 2008, which is more that twenty one
(21) days from the time that he received this Reaffirmation Agreement to
consider whether to sign this Reaffirmation Agreement. If Mr. Kalmanson has
signed this Reaffirmation Agreement before the end of this twenty-one (21) day
period, it is because he freely chose to do so after carefully considering its
terms. This Reaffirmation Agreement shall be automatically cancelled if
Mr. Kalmanson has not signed and returned the Reaffirmation Agreement to K-C on
or before the end of this twenty-one (21) day period. Finally, Mr. Kalmanson
shall have seven (7) days from the date he signs this Reaffirmation Agreement to
change his mind and revoke the Reaffirmation Agreement. If Mr. Kalmanson does
not revoke this Reaffirmation Agreement within seven (7) days of his signing,
this Reaffirmation Agreement will become final and binding on the day following
such seven (7) day period.

GOVERNING LAW. This Reaffirmation Agreement shall be interpreted under the Laws
of the state of Florida.

 

Date:  

 

   

 

        Steven R. Kalmanson         For: Kimberly-Clark Corporation   Date:  

 

   

 

        Thomas J. Falk         Chief Executive Officer  



--------------------------------------------------------------------------------

Exhibit B

 

 

CONSULTING AGREEMENT

 

 

Between

Kimberly-Clark Corporation

(K-C)

and

Steven R. Kalmanson

(Mr. Kalmanson)

Made as of the first day of January, 2009



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Consulting Agreement”) made as of the day and
year first set forth above, by and between Kimberly-Clark Corporation, a
Delaware corporation, with offices at 351 Phelps Drive, Irving, Texas 75038
(“K-C”) and Steven R. Kalmanson (“Mr. Kalmanson”) of
                                        
                                        
                                                         .

WITNESSETH

WHEREAS, K-C and its various business units have employed Mr. Kalmanson for
years in various upper-management level positions in which Mr. Kalmanson has
obtained knowledge of and full access to the full range of the confidential,
proprietary information of K-C that is competitively valuable, much of which
constitutes trade secrets; and

WHEREAS, both K-C and Mr. Kalmanson acknowledge that Mr. Kalmanson’s knowledge
of K-C’s trade secrets and other confidential proprietary information is
thorough, both in terms of the breadth (i.e. information from K-C’s various
business units and regarding K-C’s various products), and in terms of depth
(i.e. the level of detail, and information about K-C’s prior, current and future
activities); and

WHEREAS, both K-C and Mr. Kalmanson acknowledge that because of Mr. Kalmanson’s
expansive and thorough knowledge of K-C’s trade secrets and other confidential
proprietary information, and its business plans and strategies, K-C would suffer
serious competitive harm if Mr. Kalmanson were to perform any services for a
substantial competitor of K-C in which Mr. Kalmanson made or influenced any
business decisions of that competitor; and

WHEREAS, both K-C and Mr. Kalmanson acknowledge that if Mr. Kalmanson were to
perform services for a substantial competitor of K-C in which Mr. Kalmanson made
or influenced

 

2



--------------------------------------------------------------------------------

any business decisions of the competitor, Mr. Kalmanson would inevitably use for
the benefit of the competitor and to the competitive detriment of K-C his
knowledge of some K-C trade secrets or other competitively valuable confidential
information: and

WHEREAS, K-C wishes to continue to retain Mr. Kalmanson’s services as a senior
executive consultant after his retirement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
specifically the payment described in Article 3 below, the parties hereto agree
as follows:

ARTICLE I

CONSULTING SERVICES

Mr. Kalmanson shall provide K-C consulting services (the “Services”) and such
other work as requested from time to time by K-C’s Chief Executive Officer, or
any other officers its Chief Executive Officer may designate. The Services shall
be performed solely by Mr. Kalmanson. Mr. Kalmanson agrees that during the term
of this Consulting Agreement, he will not have the authority to act on behalf of
K-C in any situation that may arise during the performance of duties assigned to
him. Further, Mr. Kalmanson agrees he will have no access to any K-C information
and/or computer systems, including but not limited to electronic mail, software,
mainframe, and other forms of information collection, without the express
permission of K-C’s Chief Executive Officer. It is anticipated that the
consulting services will primarily be performed from K-C’s headquarters in
Dallas, Texas or from Mr. Kalmanson’s place of residence.

ARTICLE 2

TERM AND TERMINATION

The Services to be performed by Mr. Kalmanson pursuant to this Consulting
Agreement shall commence on January 1, 2009, and continue for a period of two
years until December 31, 2010 (hereinafter referred to as the “Term”).
Notwithstanding the expected Term hereof, K-C or

 

3



--------------------------------------------------------------------------------

Mr. Kalmanson may terminate the Services at any time in the event of the failure
of the other party to comply with any of the provisions hereunder after
receiving written notice of such failure and not curing the same within 30
calendar days. This Consulting Agreement also shall terminate on the death or
incapacity of Mr. Kalmanson except for Articles 4 through 13. In the event of
early termination because of a breach of the Consulting Agreement by
Mr. Kalmanson, Mr. Kalmanson shall provide K-C with written summaries of the
Services performed through the date of cancellation and K-C shall compensate
Mr. Kalmanson through the date of such termination in accordance with the terms
hereof and K-C shall owe no further monies to Mr. Kalmanson. In the event of
early termination without cause by K-C, Mr. Kalmanson shall provide K-C with
written summaries of the Services performed through the date of cancellation and
K-C shall continue to compensate Mr. Kalmanson as provided in Article 3 through
the remainder of the Term. In the event of termination of this Consulting
Agreement, for any reason whatsoever, with or without cause, the provisions of
Articles 4 through 13 and any other provisions of this Consulting Agreement
necessary to give efficacy thereto shall continue in full force and effect
following such termination.

ARTICLE 3

COMPENSATION

In consideration of his decision to enter into this Consulting Agreement, K-C
will pay Mr. Kalmanson $50,000 per quarter for a period of two years to be paid
on the first day of each quarterly period, commencing on January 2, 2009 with
the final payment occurring on October 1, 2010. Mr. Kalmanson shall be available
to provide Services for a maximum of 200 hours per year at such time as can
reasonably be agreed by the parties. In the event that K-C requests
Mr. Kalmanson to provide services in excess of 200 hours per year, Mr. Kalmanson
shall be compensated at a rate to be agreed upon by the parties. K-C shall
reimburse Mr. Kalmanson for all necessary travel and other expenses incurred in
connection with the Services provided that such expenses have been incurred with
K-C’s prior approval and further, provided that Mr. Kalmanson supports such
expenses with appropriate documentation. Tax withholdings may be applied to the
above payments as determined by K-C in its sole discretion.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

DEFINITIONS

 

  a) “Area” as used in this Agreement means the United States of America.

 

  b) “Business” as used in this Consulting Agreement means the development,
production, sales and/or marketing of health, hygiene and/or other products of
the type developed, produced, sold and/or marketed by K-C.

 

  c) “Competitor” as used in this Consulting Agreement means another business,
whether a person, entity or organization, that is in the same or substantially
the same Business as K-C anywhere in the United States, including specifically
Procter & Gamble, Johnson & Johnson, Koch Industries, Playtex Products, Inc.,
SCA Tissue, Tyco International, Inc., UniCharm Corporation, Cardinal Health,
Inc. and Medline Industries Inc. and any subsidiary or corporate affiliate of
these companies in the same or substantially the same Business as K-C.

 

  d) “Confidential Information” as used in this Consulting Agreement means all
information, knowledge and data relating to the Business which is or has been
disclosed to Mr. Kalmanson or of which Mr. Kalmanson became aware as a
consequence of or through either Mr. Kalmanson’s prior employment with K-C or
his performance of Services under the Consulting Agreement, and which has value
to K-C and is not generally known to its competitors. Confidential Information
shall not include any information, knowledge or data that has been voluntarily
disclosed to the public by the Company (except where such disclosure has been
made by Mr. Kalmanson without authorization) or that has been independently
developed and disclosed to the general public by others, or otherwise entered
the public domain through lawful means.

 

5



--------------------------------------------------------------------------------

  e) “K-C” or the “Company” as used in this Consulting Agreement includes
Kimberly-Clark Corporation and any subsidiary of Kimberly-Clark Corporation of
which 50% or more of the voting shares are owned directly or indirectly by

       Kimberly-Clark Corporation.

 

  f) “K-C Information” as used in this Consulting Agreement means Confidential
Information and Trade Secrets, collectively, as defined below.

 

  g) “Trade Secrets” as used in this Consulting Agreement means information of
K-C, without regard to form, including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product or
service plans or lists of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

ARTICLE 5

CONFIDENTIAL INFORMATION

Mr. Kalmanson shall not disclose, publish or disseminate any K-C Information or
use any K-C Information for the benefit of any person or entity other than K-C,
except as specifically required to perform Services for K-C or as otherwise
specifically authorized by K-C. With respect to Confidential Information that
does not constitute Trade Secrets, the confidentiality obligations described
herein shall continue throughout the Term of this Consulting Agreement and for a
period of two years after this Consulting Agreement terminates (regardless of
the reason or manner of termination). With respect to Trade Secrets, the
confidentiality obligations set forth herein shall continue even after the
termination of this Consulting Agreement

 

6



--------------------------------------------------------------------------------

(regardless of the reason or manner of termination) for so long as the
information at issue remains a Trade Secret under applicable law. Mr. Kalmanson
agrees that, with the execution of this Consulting Agreement, he has returned to
K-C all confidential and proprietary information and all other Company property,
as well as all copies or excerpts of any property, files or documents obtained
as a result of his employment with K-C, except those items K-C specifically
agrees in writing to permit Mr. Kalmanson to retain. This Article is not
intended to preclude Mr. Kalmanson from testifying truthfully in any court of
law or before an administrative agency, although Mr. Kalmanson agrees that he
will testify as to K-C matters only if served with a lawfully executed subpoena.

ARTICLE 6

NON-SOLICITATION

Mr. Kalmanson shall not, at any time during the Term of this Consulting
Agreement, in the Area, directly or indirectly, take any action which would
cause, serve to encourage, solicit or induce any employee of K-C with whom
Mr. Kalmanson has material contact prior to or during the Term of this
Consulting Agreement, to leave K-C’s employ for employment with a Competitor.

ARTICLE 7

NON-COMPETITION

During the Term of this Agreement, Mr. Kalmanson shall not, without the written
consent of K-C, within the Area, either directly or indirectly, undertake for a
Competitor to perform services that are the same or substantially similar to
those Services he has undertaken for K-C, relating to the production, sales
and/or marketing of any K-C product. The parties agree that Mr. Kalmanson’s
acceptance of a position as a member of a board of directors would not be
considered the same or similar services as Mr. Kalmanson performed for K-C
unless such position would necessarily implicate Mr. Kalmanson’s knowledge of
Confidential Information, and that Mr. Kalmanson shall not, without the written
consent of K-C, accept a position as a member of a board of directors of a
Competitor.

 

7



--------------------------------------------------------------------------------

ARTICLE 8

NON-DISPARAGEMENT

Mr. Kalmanson agrees that he has not and will not make statements to clients,
customers and suppliers of K-C or to other members of the public that are in any
way disparaging or negative towards K-C, K-C’s products or services, or K-C’s
board, representatives or employees. K-C agrees that any requests for
information or requests for references regarding Mr. Kalmanson that are
forwarded to Mr. Thomas J. Falk will be answered such that Mr. Falk’s references
about Mr. Kalmanson shall not disparage in any way Mr. Kalmanson or his
performance during his employment with K-C.

ARTICLE 9

NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT

This Consulting Agreement shall not be construed as an admission by K-C of any
liability or acts of wrongdoing or discrimination, nor shall it be considered to
be evidence of such liability, wrongdoing, or discrimination.

ARTICLE 10

COPYRIGHTS

Mr. Kalmanson and Mr. Kalmanson’s employees, if any, agree to grant, license,
release and assign to K-C all right, title and interest in all copyrights
arising out of the Services. All work for authorship created by Mr. Kalmanson
while providing the Services shall be “works made for hire.” Upon request,
Mr. Kalmanson shall provide K-C with whatever documents, information or
materials are in Mr. Kalmanson’s possession or reasonably available to
Mr. Kalmanson to enable K-C to protect its copyrights in any materials produced
pursuant to this Consulting Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE 11

INVENTIONS AND IDEAS

Mr. Kalmanson shall promptly disclose and assign to K-C any and all ideas and
inventions, patentable or unpatentable, of or relating to anything done in
connection with this Consulting Agreement or made or conceived which may result
from or be suggested by the Services performed. All such ideas and inventions
shall be and become the exclusive property of K-C, whether or not patent
applications are filed thereon, and Mr. Kalmanson shall at any time and from
time to time, upon request, at the expense of K-C, make application through
representatives of K-C or its nominees for patents of the United States or any
foreign jurisdiction. Mr. Kalmanson shall promptly provide all reasonable
assistance and shall furnish, execute and deliver any and all documents
necessary to do any and all acts in securing for K-C or K-C’s benefit patents in
any and all countries. Termination of this Consulting Agreement shall not
release Mr. Kalmanson from Mr. Kalmanson’s obligations hereunder as to any
inventions which, by this Consulting Agreement, Mr. Kalmanson has agreed to
assign.

ARTICLE 12

INDEPENDENT CONTRACTOR

For the period from January 1, 2009 until December 31, 2010, Mr. Kalmanson shall
be an independent contractor, and not an employee, and as such is not entitled
to any employee benefits arising from performance under this Consulting
Agreement. Mr. Kalmanson shall not become the agent, representative, employee or
servant of K-C in the performance of the Services or any part thereof, and no
express or implied representations to the contrary shall be made.

 

9



--------------------------------------------------------------------------------

ARTICLE 13

WARRANTY AND INDEMNITY

Mr. Kalmanson warrants and guarantees that: (a) the terms of this Consulting
Agreement do not violate any existing agreements or other obligations to which
Mr. Kalmanson is bound; (b) the best technical practices, procedures, skill,
care and judgment shall be employed in the performance of the Services; (c) the
Services shall be performed in the most expeditious and economical manner
consistent with K-C’s best interests; and (d) Mr. Kalmanson shall at all times
cooperate with K-C so as to further the best interests of K-C. Mr. Kalmanson
shall defend, indemnify and hold K-C harmless from and against all claims,
damages, costs and expenses (including attorneys’ fees) suffered or incurred
because of any injury (including death) or property damage, or both, caused by
or due to the negligence of Mr. Kalmanson, Mr. Kalmanson’s employees or agents
or otherwise arising out of or in connection with Mr. Kalmanson’s performance of
the Services.

ARTICLE 14

NOTICES

All notices or other communications required or permitted to be given under this
Consulting Agreement shall be in writing and shall be deemed to have been
sufficiently given when delivered in person, transmitted by facsimile, or when
deposited with the United States Postal Service, first class registered or
certified mail, postage prepaid, as follows:

 

If to Mr. Kalmanson:    Steven R. Kalmanson    _____________________   
_____________________    _____________________ If to K-C:    Kimberly-Clark
Corporation    351 Phelps Drive    Irving, TX 75038    Attention: General
Counsel

Or to such other address or individual as either party may specify from time to
time in writing.

 

10



--------------------------------------------------------------------------------

ARTICLE 15

ASSIGNMENT

Mr. Kalmanson shall not assign, subcontract or otherwise transfer this
Consulting Agreement or any payments due or to become due hereunder without
K-C’s prior written approval.

ARTICLE 16

ADVICE OF COUNSEL

Mr. Kalmanson acknowledges that he has been advised by K-C to consult with an
attorney in regard to this matter, and that he has consulted with an attorney of
his choosing. He further acknowledges that he has been given twenty-one days
from December 18, 2008, which is more than twenty-one (21) days from the time
that he received this Consulting Agreement, to consider whether to sign it. If
Mr. Kalmanson has signed this Consulting Agreement on or before the end of this
twenty-one (21) day period, it is because he freely chose to do so after
carefully considering its terms This Consulting Agreement shall be automatically
cancelled if Mr. Kalmanson has not signed and returned the Consulting Agreement
to K-C on or before the end of this twenty-one (21) day period. Finally,
Mr. Kalmanson shall have seven (7) days from the date he signs this Consulting
Agreement to change his mind and revoke the Consulting Agreement. If
Mr. Kalmanson does not revoke this Consulting Agreement within seven days of his
signing, this Consulting Agreement will become final and binding on the day
following such seven-day period.

ARTICLE 17

ACKNOWLEDGEMENTS

Mr. Kalmanson acknowledges that he has been advised by K-C to consult with an
attorney in regard to this matter. Mr. Kalmanson further acknowledges that he
understands the terms of this Consulting Agreement, and that he undertakes the
obligations described in this Consulting Agreement of his own choice and without
any duress or coercion. Additionally, Mr.

 

11



--------------------------------------------------------------------------------

Kalmanson agrees that if K-C enforces any aspect of this Consulting Agreement in
a court of competent jurisdiction, he shall be liable to reimburse K-C for all
expenses incurred in such enforcement activity, including attorneys’ fees if
K-C’s legal action results in a decision in its favor.

ARTICLE 18

ENTIRE AGREEMENT; AMENDMENT

This Consulting Agreement constitutes the entire understanding between the
parties with respect to the provision of Services and the obligations of
Mr. Kalmanson defined by this Consulting Agreement. No waiver, modification or
amendment of any term of this Consulting Agreement shall be valid unless made in
writing specifying such waiver, modification, or amendment and signed by the
parties hereto. However, any noncompete agreements or prior agreements between
the parties related to inventions, business ideas, and confidentiality of
corporate information remain intact.

ARTICLE 19

DIVISIBILITY AND PARTIAL ENFORCEMENT

If a court of competent jurisdiction determines that any aspects of the
obligations imposed on Mr. Kalmanson hereunder are unenforceable, the parties
desire that all remaining obligations shall be divisible from any unenforceable
provision, and shall remain in full force and effect. The parties further desire
that the court enforce any part of any unenforceable provision to the full
extent permitted by law.

 

12



--------------------------------------------------------------------------------

ARTICLE 20

GOVERNING LAW

THIS CONSULTING AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS IN THE STATE OF FLORIDA WITHOUT REGARD FOR ITS CONFLICT OF LAWS
PROVISIONS.

IN WITNESS WHEREOF, this Consulting Agreement has been executed on behalf of
each party as of the day and year first set forth above.

 

 

Steven R. Kalmanson KIMBERLY-CLARK CORPORATION By:  

 

Name:   Thomas J. Falk Title:   Chief Executive Officer

 

13



--------------------------------------------------------------------------------

Exhibit C

NONCOMPETITION AND CONFIDENTIALITY AGREEMENT

THIS AGREEMENT RELATES TO IMPORTANT LEGAL RIGHTS AND OBLIGATIONS. YOU SHOULD
READ IT CAREFULLY AND YOU SHOULD SEEK INDEPENDENT LEGAL ADVICE IF YOU HAVE ANY
QUESTIONS.

In consideration of my initial and/or ongoing at-will employment with
Kimberly-Clark Corporation or one of its subsidiary companies, and the
compensation and benefits provided to me, the Company’s agreement to provide me
with access to the Company’s Confidential Information and Trade Secrets, access
to its customers, participation in the Kimberly-Clark Corporation 2001 Equity
Participation Plan (“Plan) and the grant of an award under the plan, and the
other promises made below, I enter into the following Noncompetition and
Confidentiality Agreement:

 

  1. Definitions.

(a) “Area” as used in this Agreement means the United States of America.

(b) “Business” as used in this Agreement means the development, production,
sales and/or marketing of health or hygiene products of the type developed,
produced, sold and/or marketed by Kimberly-Clark.

(c) “Business Ideas” as used in this Agreement means all ideas, concepts,
innovations, inventions, data, developments, and works of authorship, whether or
not patentable, both technical and business, which I originate, conceive or
develop, either alone or in conjunction with others, at any time during my
employment with the Company, except those which satisfy all three of the
following criteria: i) unrelated to the Company’s business; ii) not originated,
conceived or developed during my working hours; and iii) not originated,
conceived or developed by use of any Company property such as tools, supplies,
equipment, materials, facilities or other Company employees. Any idea, concept,
innovation, invention, data, development or work of authorship that I originate,
conceive or develop at any time within six (6) months after my employment with
the Company terminates (for any reason) will be presumed to be a Business Idea
unless I can prove otherwise by clear and convincing evidence.

(d) “Company Information” as used in this Agreement means Confidential
Information and Trade Secrets, collectively, as defined below.

(e) “Competitor” as used in this Agreement means another business, whether a
person, entity or organization, that is in the same or substantially the same
Business as Kimberly-Clark anywhere in the United States.

(f) “Confidential lnformation” as used in this Agreement means all information,
knowledge and data relating to the Business which is or has been disclosed to me
or of which I became aware as a consequence of or through my employment with the
Company, and which has value to the Company and is not generally known to its
competitors. Confidential Information shall not include any information,
knowledge or data that has been voluntarily disclosed to the public by the
Company (except where such disclosure has been made by me without authorization)
or that has been independently developed and disclosed to the general public by
others, or otherwise entered the public domain through lawful means.

(g) “Kimberly-Clark” or the “Company” as used in this Agreement includes
Kimberly-Clark Corporation and any subsidiary of Kimberly-Clark Corporation of
which 50% or more of the voting shares are owned directly or indirectly by

Kimberly-Clark Corporation.

(h) “Trade Secrets” as used in this Agreement means information of the Company,
without regard to form, including, but not limited to, technical or nontechnical
data, formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product or service

 

-1-

 

NONCOMPETITION AND CONFIDENTIALITY AGREEMENT    MAY 2005



--------------------------------------------------------------------------------

plans or lists of actual or potential customers or suppliers which is not
commonly known by or available to the public and which information (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

  2. Noncompetition.

During the term of my employment, and for a period of two (2) years following
the termination of my employment, regardless of the reason for or manner of
termination, I shall not, without the written consent of the Company, within the
Area, either directly or indirectly, undertake for a Competitor to perform
duties and responsibilities that are the same or substantially similar to those
duties and responsibilities I have undertaken for the Company, relating to the
research, development, production, sales and/or marketing of any health or
hygiene product competitive with any health or hygiene product for which I had
research, development, production, sales and/or marketing responsibility during
my employment with Kimberly-Clark, unless such product is no longer produced or
sold by Kimberly-Clark.

 

  3. Confidentiality Obligations.

(a) The Company agrees to provide me with Company Information. In exchange for
the Company’s agreement to provide me with Company Information, as well as the
other mutual promises contained in this Agreement and access to its customers, I
shall not disclose, publish or disseminate any Company Information, or use any
Company Information for the benefit of any person or entity other than the
Company, except as specifically required to perform my job duties for the
Company or as otherwise specifically authorized by the Company. I understand and
agree that one of my important duties as an employee, and even after my
employment terminates, regardless of the reason for or manner of termination, is
to use my best efforts to safeguard the confidentiality of the Company
Information. With respect to Confidential Information that does not constitute
Trade Secrets, my confidentiality obligations described herein shall continue
for a period of two (2) years after my employment with the Company terminates
(regardless of the reason for or manner of termination). With respect to Trade
Secrets, my confidentiality obligations described herein shall continue even
after my employment with the Company terminates (regardless of the reason for or
manner of termination) and for so long as the information at issue remains a
Trade Secret under applicable law.

(b) I further agree that all Company Information is the exclusive property of
the Company and that I have no rights in or to the Company Information upon the
termination of my employment. Upon termination of my employment, regardless of
the reason for or manner of termination, I agree to immediately deliver to the
Company all originals and all electronic and paper copies of all documents,
records and property of any nature whatsoever which are in my possession,
custody or control, and which are the property of the Company or which relate to
the Company Information or Business Ideas, including, but not limited to,
business activities, customers or prospective customers of the Company, whether
prepared by me or others. After returning any electronic copies of such
documents to the Company, any remaining electronic versions shall be destroyed.

 

  4. Notice Obligations.

(a) During the period of two (2) years following termination of my employment
with Kimberly-Clark, I agree to notify Kimberly-Clark in writing prior to
accepting new employment, or engaging in any other activity which may violate
this Agreement, and I agree to provide in such notice information concerning my
anticipated new employment or activity, including, but not limited to: name of
employer; address of employer; name of new team leader; job title; and scope and
responsibilities of my new position. I recognize that such duty of notification
is absolute and is not affected by my belief that such employment may perhaps
not violate this Agreement or otherwise be unfairly competitive with
Kimberly-Clark. My written notice should be addressed to General Counsel,
Attention: Noncompetition and Confidentiality Agreement, Kimberly-Clark
Corporation, 351 Phelps Drive, Irving, TX 75038.

 

-2-

 

NONCOMPETITION AND CONFIDENTIALITY AGREEMENT    MAY 2005



--------------------------------------------------------------------------------

(b) During the period of two (2) years following termination of my employment
with Kimberly-Clark, I shall provide a copy of this Noncompetition and
Confidentiality Agreement to each new employer before starting in any new
employment.

 

  5. Enforcement.

(a) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective, valid and enforceable under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, such provision shall be
deemed to be severed from the Agreement, and such invalidity, illegality or
unenforceability will not affect any other provision of the Agreement, all of
which shall remain valid and enforceable. Notwithstanding the foregoing, if a
court of competent jurisdiction determines that the covenants contained in
Sections 2 or 3 are unenforceable because they are overbroad in some respect; to
the full extent permitted by applicable law, the court should revise or reform
any aspect of Sections 2 or 3 so as to make the scope of such Sections as broad
as can be enforced under applicable law.

(b) In the event of an anticipated or actual breach by me of Sections 2 or 3, I
acknowledge and agree that damages would not be an adequate remedy to compensate
Kimberly-Clark for the harm to the business of the Company and in such event I
agree that Kimberly-Clark shall be entitled to a temporary restraining order and
to temporary injunctive relief to prevent or terminate such anticipated or
actual breach, provided, however, that nothing in this Agreement shall be
construed to limit any permanent relief to which Kimberly-Clark may be entitled
or the damages otherwise recoverable by Kimberly-Clark in any such event.

(c) If I violate any aspect of this Agreement, or any duty of loyalty or
confidentiality imposed by law, in addition to any damages that I may be
required to pay, I understand and agree that I shall be required to reimburse
the Company for all its costs incurred to enforce the Agreement, including but
not limited to, all attorneys’ fees.

 

  6. Code of Conduct.

I acknowledge that I have received, reviewed and agree to abide by the Company’s
Code of Conduct.

 

  7. Miscellaneous.

(a) I am not a party to any agreement with any other company containing a
nondisclosure or noncompetition provision or other restriction that relates to
the Business, which I have not already disclosed to the Company in writing. I
understand that I am prohibited from disclosing or using during my employment
with the Company any confidential information that I acquired from any previous
employer.

(b) This Agreement shall inure to the benefit of and be enforceable by any
successors or assigns of Kimberly-Clark, but is not assignable by me.

(c) This Agreement represents the full and complete agreement of the parties and
supersedes and replaces any prior agreements on the same subject matters as
addressed in this Agreement, including but not limited to the “Noncompete
Agreement.” This Agreement is not, however, intended to supersede, replace, or
alter the terms of the “Confidentiality, Nonsolicitation and Assignment of
Business Ideas Agreement” that I may have executed prior to or contemporaneously
with this Agreement.

 

-3-

 

NONCOMPETITION AND CONFIDENTIALITY AGREEMENT    MAY 2005



--------------------------------------------------------------------------------

(d) No waiver, modification or amendment of any term of this Agreement shall be
valid unless made in writing specifying such waiver, modification, or amendment
and signed by an officer of the Company.

(e) Nothing in this Agreement will prevent me, after my employment terminates,
from using skills and knowledge of a general and non-confidential nature gained
while I was employed at Kimberly-Clark or earlier.

(f) I hereby acknowledge that I have had the opportunity to discuss with a
lawyer of my choosing any questions I may have regarding this Agreement, that I
fully understand its provisions, and that I have signed it on my own free will
in order to enjoy the benefits of employment with Kimberly-Clark and the other
consideration recited above, and to gain access to the Company Information and
Kimberly-Clark’s customers. I understand and acknowledge that the Company would
not provide me with access to its Company Information or its customers but for
my covenants contained in this Agreement.

(g) This Agreement does not constitute a guarantee or contract of employment for
a specific term. All employment with the Company is terminable at will, by
either the employee or the Company, for any reason, at any time.

Signed at Neenah, WI, this 15th day of June, 2005.

 

    KIMBERLY-CLARK CORPORATION

/s/ Steve Kalmanson

    By:  

/s/ Thomas J. Falk

(Employee’s Signature) Steve Kalmanson     Title:   Chairman of the Board and
Chief Executive Officer Witness:  

/s/ Stacey Krake

     

 

-4-

 

NONCOMPETITION AND CONFIDENTIALITY AGREEMENT    MAY 2005



--------------------------------------------------------------------------------

CONFIDENTIALITY, NONSOLICITATION AND

ASSIGNMENT OF BUSINESS IDEAS AGREEMENT

THIS AGREEMENT RELATES TO IMPORTANT LEGAL RIGHTS AND OBLIGATIONS. YOU SHOULD
READ IT CAREFULLY AND YOU SHOULD SEEK INDEPENDENT LEGAL ADVICE IF YOU HAVE ANY
QUESTIONS.

In consideration of my initial and/or ongoing at-will employment with
Kimberly-Clark Corporation or one of its subsidiary companies, and the
compensation and benefits provided to me, the Company’s agreement to provide me
with access to the Company’s Confidential Information and Trade Secrets, access
to its customers, and the other promises made below, I enter into the following
Confidentiality, Nonsolicitation, and Assignment of Business Ideas Agreement:

 

  1. Definitions.

(a) “Business” as used in this Agreement means the development, production,
sales and/or marketing of health and hygiene products of the type developed,
produced, sold and/or marketed by Kimberly-Clark.

(b) “Business Ideas” as used in this Agreement means all ideas, concepts,
innovations, inventions, data, developments, and works of authorship, whether or
not patentable, both technical and business, which I originate, conceive or
develop, either alone or in conjunction with others, at anytime during my
employment with the Company, except those which satisfy all three of the
following criteria: i) unrelated to the Company’s business; ii) not originated,
conceived or developed during my working hours; and iii) not originated,
conceived or developed by use of any Company property such as tools, supplies,
equipment, materials, facilities or other Company employees. Any idea, concept,
innovation, invention, data, development or work of authorship that I originate,
conceive or develop at any time within six (6) months after my employment with
the Company terminates (for any reason) will be presumed to be a Business Idea
unless I can prove otherwise by clear and convincing evidence.

(c) “Company Information” as used in this Agreement means Confidential
Information and Trade Secrets, collectively, as defined below.

(d) “Competitor” as used in this Agreement means another business, whether a
person, entity or organization, that is in the same or substantially the same
Business as Kimberly-Clark anywhere in the United States.

(e) “Confidential Information” as used in this Agreement means all information,
knowledge and data relating to the Business which is or has been disclosed to me
or of which I became aware as a consequence of or through my employment with the
Company, and which has value to the Company and is not generally known to its
competitors. Confidential Information shall not include any information,
knowledge or data that has been voluntarily disclosed to the public by the
Company (except where such disclosure has been made by me without authorization)
or that has been independently developed and disclosed to the general public by
others, or otherwise entered the public domain through lawful means.

(f) “Kimberly-Clark” or the “Company” as used in this Agreement includes
Kimberly-Clark Corporation and any subsidiary of Kimberly-Clark Corporation of
which 50% or more of the voting shares are owned directly or indirectly by

Kimberly-Clark Corporation.

 

-1-

CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT   
MAY 2005



--------------------------------------------------------------------------------

(g) “Trade Secrets” as used in this Agreement means information of the Company,
without regard to form, including, but not limited to, technical or nontechnical
data, formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product or service plans
or lists of actual or potential customers or suppliers which is not commonly
known by or available to the public and which information (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

  2. Confidentiality Obligations.

(a) The Company agrees to provide me with Company Information. In exchange for
the Company’s agreement to provide me with Company Information, as well as the
other mutual promises contained in this Agreement and access to its customers, I
shall not disclose; publish or disseminate any Company Information or use any
Company Information for the benefit of any person or entity other than the
Company, except as specifically required to perform my job duties for the
Company or as otherwise specifically authorized by the Company. I understand and
agree that one of my important duties as an employee, and even after my
employment terminates, regardless of the reason for or manner of termination is
to use my best efforts to safeguard the confidentiality of the Company
Information. With respect to Confidential lnformation that does not constitute
Trade Secrets, my confidentiality obligations described herein shall continue
for a period of two (2) years after my employment with the Company terminates
(regardless of the reason for or manner of termination). With respect to Trade
Secrets, my confidentiality obligations described herein shall continue even
after my employment with the Company terminates (regardless of the reason for or
manner of termination) and for so long as the information at issue remains a
Trade Secret under applicable law.

(b) I further agree that all Company Information is the exclusive property of
the Company and that I have no rights in or to the Company Information upon the
termination of my employment. Upon termination of my employment, regardless of
the reason for or manner of termination, I agree to immediately deliver to the
Company all originals and all electronic and paper copies of all documents,
records and property of any nature whatsoever which are in my possession,
custody or control, and which are the property of the Company or which relate to
the Company Information or Business Ideas, including, but not limited to,
business activities, customers or prospective customers of the Company, whether
prepared by me or others. After returning any electronic copies of such
documents to the Company, any remaining electronic versions shall be destroyed.

 

  3. Nonsolicitation Obligations.

During the term of my employment by the Company and for a period of two
(2) years following the termination of such employment, regardless of the reason
for or manner of termination, I shall not, either directly or indirectly:

(a) on behalf of a Competitor, solicit any customer or specifically identified
prospective customer of the Company (except those no longer pursued by the
Company), with whom I had material contact during the last twelve (12) months of
my employment with the Company, for the purpose of selling a product or service
competitive with a product or service offered by the Company for which I had
research, development, production, sales or marketing responsibility during my
employment with the Company; or

 

-2-

CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT   
MAY 2005



--------------------------------------------------------------------------------

(b) within the United States, solicit or encourage any person employed by the
Company, with whom I had material contact during the last twelve (l2) months of
my employment with the Company, to leave the Company’s employment.

 

  4. Assignment of Business Ideas.

(a) The Company shall own all rights in all Business Ideas. Therefore, I hereby
assign and agree to assign to the Company all Business Ideas. I shall promptly
execute all documents which the Company may reasonably require to perfect,
maintain and protect its patent, copyright and other rights to such Business
Ideas throughout the world, and shall provide other reasonable assistance and
cooperation as may be necessary for the Company to investigate, perfect,
maintain and protect those rights, including assistance and cooperation with
litigation relating to any Business Ideas.

(b) Even after my employment terminates, I agree to promptly assign, and hereby
assign, to the Company all rights I may have in Business Ideas, and shall
promptly execute all documents which the Company may reasonably require to
investigate, perfect, maintain and protect its patent and other rights to such
information throughout the world. Even after my employment terminates, I will
continue to make myself reasonably available to assist the Company with its
efforts to investigate, perfect, maintain and protect rights in any Business
Ideas, including assistance with litigation relating to any Business Ideas.

 

  5. Code of Conduct.

I acknowledge that I have received, reviewed and agree to abide by the Company’s
Code of Conduct.

 

  6. Notice Obligations.

(a) If I leave the Company, and if requested by the Company, I agree to provide
the Company with the following information: name of employer; address of
employer; name of new team leader; job title; and scope and responsibilities of
my new position.

(b) I agree that, for a period of two (2) years following termination of my
employment with the Company, prior to accepting employment with any new
employer, I will provide a copy of this Agreement to the potential new employer.

 

  7. Enforcement.

(a) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective, valid and enforceable under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, such provision shall be
deemed to be severed from the Agreement, and such invalidity, illegality or
unenforceability will not affect any other provision of the Agreement, all of
which shall remain valid and enforceable. Notwithstanding the foregoing, if a
court of competent jurisdiction determines that the covenants contained in
Sections 2, 3 or 4 are unenforceable because they are overbroad in some respect,
to the full extent permitted by applicable law, the court should revise or
reform any aspect of Sections 2, 3 or 4 so as to make the scope of such Sections
as broad as can be enforced under applicable law.

(b) In the event of an anticipated or actual breach by me of Sections 2, 3 or 4,
I acknowledge and agree that damages would not be an adequate remedy to
compensate Kimberly-Clark for the harm to the business of the Company and, in
such event, I agree that Kimberly-Clark shall be

 

-3-

CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT   
MAY 2005



--------------------------------------------------------------------------------

entitled to a temporary restraining order and to temporary injunctive relief to
prevent or terminate such anticipated or actual breach, provided, however, that
nothing in this Agreement shall be construed to limit any permanent relief to
which Kimberly-Clark may be entitled or the damages otherwise recoverable by
Kimberly-Clark in any such event.

(c) If I violate any aspect of this Agreement, or any duty of loyalty or
confidentiality imposed by law, in addition to any damages that I may be
required to pay, I understand and agree that I shall be required to reimburse
the Company for all its costs incurred to enforce the Agreement, including but
not limited to, all attorneys’ fees.

 

  8. Miscellaneous.

(a) I am not a party to any agreement with any other company containing a
confidentiality or noncompetition provision or other restriction that relates to
the Business which I have not already disclosed to the Company in writing. I
understand that I am prohibited from disclosing or using during my employment
with the Company any confidential information or trade secrets that I acquired
from any previous employer.

(b) This Agreement shall inure to the benefit of and be enforceable by any
successors or assigns of the Company, but is not assignable by me.

(c) This Agreement represents the full and complete agreement of the parties and
supersedes and replaces any prior agreements on the same subject matters as
addressed in this Agreement, including but not limited to the “Confidential
Information and Business Ideas, Inventions and Developments Agreement.” This
Agreement is not, however, intended to supersede, replace, or alter the terms of
the “Noncompetition and Confidentiality Agreement” or “Noncompete Agreement”
that I may have executed prior to or contemporaneously with this Agreement.

(d) Nothing in this Agreement will prevent me, after my employment terminates,
from using skills and knowledge of a general and non-confidential nature gained
while I was employed at Kimberly-Clark or earlier.

(e) No waiver, modification or amendment of any term of this Agreement shall be
valid unless made in writing specifying such waiver, modification, or amendment,
and signed by an officer of the Company.

(f) I hereby acknowledge that I have had the opportunity to discuss with a
lawyer of my choosing any questions I may have regarding this Agreement, that I
fully understand its provisions, and that I have signed it of my own free will
in order to enjoy the benefits of employment with Kimberly-Clark and the other
consideration recited above, and to gain access to the Company Information and
Kimberly-Clark’s customers. I understand and acknowledge that the Company would
not provide me with access to its Company Information or its customers but for
my covenants contained in this Agreement.

(g) FOR EMPLOYEES NOT PARTY TO A COLLECTIVE BARGAINING AGREEMENT: This Agreement
does not constitute a guarantee or contract of employment for a specific term.
All employment with the Company is terminable at will, by either the employee or
the Company, for any reason, at any time.

 

-4-

CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT   
MAY 2005



--------------------------------------------------------------------------------

(h) FOR CALIFORNIA EMPLOYEES: Notice under California Labor Code Section 2870. I
have been notified and understand that the provisions of Sections 4 and 5 of
this Agreement do not apply to any Work Product that constitutes an invention
that fully qualifies under the provisions of Section 2870 of the California
Labor Code, which states as follows:

(A) ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE
SHALL ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO
HIS OR HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (I) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (II) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER.

(B) TO THE EXTENT A PROVISION IN AN EMPLOYMENT AGREEMENT PURPORTS TO REQUIRE AN
EMPLOYEE TO ASSIGN AN INVENTION OTHERWlSE EXCLUDED FROM BEING REQUIRED TO BE
ASSIGNED UNDER SUBDIVISION (A), THE PROVISION IS AGAINST THE PUBLIC POLICY OF
THIS STATE AND IS UNENFORCEABLE.

Signed at Neenah, WI, this 1st day of June, 2005.

 

    KIMBERLY-CLARK CORPORATION

/s/ Steve Kalmanson

    By:  

/s/ Thomas J. Falk

(Employee’s Signature)     Title:   Chairman of the Board and Chief Executive
Officer Witness:  

/s/ LuAnn Zimmerman

     

 

-5-

CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT   
MAY 2005